         Case 1:20-cv-00020-TJC Document 23 Filed 12/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


MARY HEWITT,                                   Case No. CV-20-020-BLG-TJC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY
ADMINISTRATION,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED The Commissioner’s final decision in
 regard to Plaintiff’s application for a period of disability, disability insurance
 benefits, widow’s insurance benefits, and supplemental security income under
 Titles II and XVI of the Social Security Act be REVERSED and REMANDED for
 further administrative proceedings, a new hearing, and a new decision under
 sentence four of 42 U.S.C. § 450(g). See Shalala v. Schaefer, 509 U.S. 292 (1993).

        Dated this 17th day of December 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
